Exhibit 10.68.1

CHANGE IN TERMS AGREEMENT

 

Principal

$10,000,000

  

Loan Date

06/09/2004

  

Maturity

06-09-2007

   Loan No
220290501    Call / Coll    Account    Officer    Initials  

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

Grocers Capital Company

5200 Sheila Street

Commerce, CA 90040

   Lender:   

NCB

1725 Eye Street NW, Suite 600

Washington, DC 20006

 

--------------------------------------------------------------------------------

 

Principal Amount: $10,000,000.00    Date of Agreement: March 27, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS. WHEREAS, advances of monies under the Loan
are subject to the terms and conditions of a certain Change in Terms Agreement
dated January 1, 2006 (the " Change In Terms, dated January 1, 2006"), by and
between Borrower and Lender as amended.

WHEREAS, Lender is the owner and holder of a certain Secured Promissory Note
dated June 9, 2004 (the “Note”), made by Borrower and payable to Lender or order
in the original principal amount of Ten Million Dollars and 00/100.
($10,000,000.00) ("Loan Number 220290501) as amended.

WHEREAS, advances of monies under the Loan are subject to the terms and
conditions between Borrower, certain financial institutions as lenders
(“Lenders”), and Agent are parties to an Amended and Restated Credit Agreement
dated as of December 7, 2001 herewith (as amended, restated, modified, renewed
or extended from time to time, the “Credit Agreement”). The Credit Agreement
amends and restates that certain Credit Agreement dated as of September 20, 1996
(the “Prior Credit Agreement”) among Borrower, the lenders party thereto and
NCB, as agent.

WHEREAS, advances of monies under the Loan are subject to the terms and
conditions of that certain Second Amended and Restated Credit Agreement dated
June 9, 2004 (as amended, restated, modified, renewed or extended from time to
time, the "Credit Agreement"). The Credit Agreement amends and restates that
certain Amended and Restated Credit Agreement dated as of December 7, 2001 (the
“Prior Credit Agreement”) among Borrower, the lenders party thereto and NCB, as
agent. It is a condition precedent to the borrowings under the Credit Agreement
that Borrower enter into this Agreement and grant to Agent, for itself and for
the ratable benefit of Lenders, the security interests hereinafter provided to
secure the obligations of Borrower described below.

DESCRIPTION OF CHANGE IN TERMS. NOW, THEREFORE, in consideration of the
foregoing and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. The Promissory Note is hereby amended to provide for:

 

  A.) Renewal of the Line of Credit for an additional 33-month term to mature on
3/31/2010.

 

2. Except as hereby expressly modified, the Note and the Loan Agreement shall be
and remain unchanged and in full force and effect, and the same are hereby
expressly approved, ratified and confirmed.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, shall be construed in
accordance with the laws of the District of Columbia, and may be modified only
by a written agreement executed by the party against whom such modification is
sought to be enforced.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on its behalf as of the year and date first above written.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligations, including all agreements evidenced or securing the
obligation (s), remain unchanged and in full force and effect. Consent by Lender
to this Agreement does not waive Lender’s right to strict performance of the
obligation(s) as changed, nor obligate Lender to make any future change in
terms. Nothing in this Agreement will constitute a satisfaction of the
obligation(s). It is the intention of Lender to retain as liable parties all
makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

VENUE/JURISDICTION. All parties hereto agree that, at the option of the Lender,
all litigation regarding any matter arising hereunder shall be in the local or
federal courts located in the District of Columbia, and all parties hereto
hereby waive any defense of inconvenient forum. As used herein, "the laws of the
District of Columbia" means the internal laws thereof, excluding its choice of
law.

RELATIONSHIP OF PARTIES. Neither this Agreement nor any of the Related Documents
is intended to create any relationship between (a) Lender and (b) Borrower or
any Grantor or Guarantor, except as specifically stated herein or in the Related
Documents, and Lender does not assume and shall not have a fiduciary duty to
Borrower or any Grantor or Guarantor.



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

(Continued)

Page 2

 

--------------------------------------------------------------------------------

JURY TRIAL. BECAUSE OF THE COMPLEXITY OF LITIGATION REGARDING FINANCIAL
TRANSACTIONS AND THE IMPORTANCE OF EXPEDITING SUCH LITIGATION, EACH OF BORROWER
AND LENDER, AFTER RECEIVING THE ADVICE OF ITS OWN ATTORNEYS, KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO JURY TRIAL AND AGREES THAT ALL ISSUES SHOULD BE
TRIED BY A COURT SITTING WITHOUT A JURY.

PROCESS SERVICE. All parties hereto agrees that process may be served upon any
party hereto by certified or registered mail, return receipt requested, directed
to such party at its last known address, and each party waives any defense of
insufficiency of service with respect to process so served.

DEFAULT FURTHER EXPLAINED. Notwithstanding the foregoing, there shall be no cure
period for failure of the Borrower to observe or comply with any negative
covenant contained in this Note or related documents, nor shall any cure period
be available for the Borrowers failing to maintain Insurance in accordance with
the related documents. Any default having an adverse affect on any lien granted
by Borrower in favor of Lender pursuant to related documents, or under the
category of Default, which includes, Payment Default, Other Defaults, Default in
Favor of Third Parties, False Statements, Insolvency, Creditor or Forfeiture
Proceedings, Events Affecting Guarantor, Change in Ownership, Adverse Change, or
Cure Provisions.

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

By:   /s/ Carolyn Fox   (Seal)   Carolyn Fox, President of Grocers Capital
Company

 

--------------------------------------------------------------------------------